                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                  CENTRAL DIVISION

 DEANDRE JEROD COTHRAN,

                                 Plaintiff,

 v.                                                   Case No. 2:17-cv-04012-NKL

 JAMES RUSSELL, et al.,

                                 Defendants.


                                               ORDER

        Defendants the Missouri Department of Corrections (“MDOC”), Anne Precythe, Sherie

Korneman, and James Russell move to dismiss the first amended complaint filed by plaintiff

De’Andre Cothran. Doc. 106. For the following reasons, Defendants’ motion to dismiss is

granted.


I.      Background

        Cothran’s amended complaint, which he filed on March 4, 2019, asserts claims pursuant

to 42 U.S.C. § 1983 against Russell, in both his individual and official capacities, for excessive

use of force (Count I) and against MDOC, Precythe, and Korneman, in their individual and official

capacities, for deliberate indifference (Count II). Cothran’s claims arise out of Russell’s discharge

of pepper spray into Cothran’s closed cell and the aftermath. On March 6, 2019, Defendants filed

the pending motion to dismiss.


II.     Standard

        To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a complaint

“must contain sufficient factual matter, accepted as true, ‘to state a claim to relief that is plausible
on its face.’” Zink v. Lombardi, 783 F.3d 1089, 1098 (8th Cir. 2015) (quoting Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009)). A claim has facial plausibility when its allegations rise above the

“speculative” or “conceivable,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007), and

where “the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. Such a complaint

will be liberally construed in the light most favorable to the plaintiff. Eckert v. Titan Tire Corp.,

514 F.3d 801, 806 (8th Cir. 2008).


III.    Discussion

            A. Whether Sovereign Immunity Bars the Claim Against MDOC

        Defendants argue that the claims against MDOC must be dismissed because MDOC is

entitled to sovereign immunity.        The doctrine of sovereign immunity provides that “an

unconsenting State is immune from suits brought in federal courts by her own citizens as well as

by citizens of another State.” Employees v. Missouri Pub. Health & Welfare Dep’t, 411 U.S. 279,

280 (1973).

        A suit against MDOC is, in effect, a suit against the State of Missouri, which is absolutely

immune from liability under § 1983. See Lococo v. Florissant Police Dep’t, No. 08-0143 ERW,

2008 WL 554254, *2 (E.D. Mo. Feb. 27, 2008) (“[A] suit against the Missouri Department of

Corrections . . . is, in effect, a suit against the State of Missouri; however, the State of Missouri is

not a ‘person’ for purposes of a § 1983 action and is absolutely immune from liability under

§ 1983.” (citing Will v. Michigan Dep’t of State Police, 491 U.S. 58, 63 (1989))).

        Cothran argues that the doctrine is “applicable only to any claim for monetary damages

against the DOC.” Doc. 113 (Plaintiff Deandre Cothran’s Suggestions in Opposition to

Defendants’ Motion to Dismiss), p. 3. However, “[t]his jurisdictional bar applies regardless of the


                                                   2
nature of the relief sought.” Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984);

see also Harris v. McSwain, 417 F. App’x 594, 595 (8th Cir. 2011) (“[The] Eleventh Amendment

bars suits against states and state agencies for any kind of relief.”). Cothran’s claim against MDOC

thus is barred by sovereign immunity and must be dismissed.


            B. Whether Cothran Failed to Exhaust His
               Administrative Remedies as to Precythe and Korneman

        Defendants argue that Cothran’s claims against Precythe and Korneman must be dismissed

because Cothran did not file a grievance against them, and therefore has not exhausted his

administrative remedies. Doc. 107 (Defendants’ Memorandum of Law), p. 5.

        The Prison Litigation Reform Act (“PLRA”) requires exhaustion of “such administrative

remedies as are available . . . .” 42 U.S.C. § 1997e(a). However, “nothing in the statute imposes

a ‘name all defendants’ requirement . . . .” Jones v. Bock, 549 U.S. 199, 217, 219 (2007). Thus,

Cothran’s failure to name Precythe and Korneman in his administrative grievance by itself is not

fatal to his claim.

        On the other hand, Cothran’s administrative complaints were limited in scope. While

Cothran’s claim against Russell concerns the pepper-spray incident, his claim against Precythe and

Korneman concerns how Cothran was treated after Russell sprayed him. Cothran’s grievances

complain of the pepper spraying itself, but they do not discuss the aftermath. There is no mention

in any administrative complaint in the record1 of any delay in treating him or any failure to treat

him, or of any failure to provide him with access to running water after he was sprayed. Cothran



1
  The Court is obligated “to make findings of fact on the question of exhaustion.” See Chelette v.
Harris, 229 F.3d 684, 688 (8th Cir. 2000) (holding that, “once the defendants filed their motion
to dismiss the court was obligated to proceed to determine whether in fact [plaintiff] had
exhausted his administrative remedies,” an inquiry “requiring . . . findings of fact on the question
of exhaustion.”).
                                                 3
thus gave Precythe and Korneman no opportunity “to address complaints about the program [they]

administer[] before being subjected to suit” or to “improv[e] litigation that does occur by leading

to the preparation of a useful record.” Jones, 549 U.S. at 219. As such, the Court cannot but

conclude that Cothran failed to exhaust his administrative remedies as to the claims asserted

against Precythe and Korneman, and those claims must be dismissed.2


             C. Whether the Eleventh Amendment Bars
                Claims Against Russell in His Official Capacity

         Defendants argue that the Eleventh Amendment bars the official-capacity claim against

Russell. The amended complaint alleges that Russell is a state employee. Doc. 103 (Amended

Complaint), ¶ 5. Generally, claims against state officials in their official capacity are considered

claims against the State. Kentucky v. Graham, 473 U.S. 159, 169 (1985). However, the Supreme

Court has recognized an important exception to this general rule: under the Ex parte Young

doctrine,3 “state officials may be sued in their official capacities for prospective injunctive relief

without violating the Eleventh Amendment.” Monroe v. Arkansas State Univ., 495 F.3d 591, 594

(8th Cir. 2007).

         Defendant Russell, however, has retired and is no longer employed by MDOC. Therefore,

it would be impossible for him to execute the injunctive relief that Cothran seeks. See Randolph

v. Rodgers, 253 F.3d 342, 345–46 (8th Cir. 2001) (finding prisoner’s claim for injunctive relief

moot as to prison officials not employed at prisoner’s current place of incarceration). The official-



2
  Because the claims against Precythe and Korneman must be dismissed for failure to exhaust
administrative remedies, the Court need not consider whether the Eleventh Amendment protects
them from Cothran’s official-capacity claims, or whether qualified immunity protects them from
Cothran’s claims more generally.
3
    See Ex parte Young, 209 U.S. 123 (1908).

                                                  4
capacity claim against Russell accordingly must be dismissed.


IV.    Conclusion

       For the reasons discussed above, Defendants’ motion to dismiss is granted. The Court

dismisses all claims against MDOC on the ground of sovereign immunity, dismisses the claims

against Precythe and Korneman because Cothran has not exhausted his administrative remedies as

the PLRA requires, and dismisses Cothran’s claim against Russell in his official capacity as moot.



                                                    s/ Nanette K. Laughrey
                                                    NANETTE K. LAUGHREY
                                                    United States District Judge

Dated: May 18, 2019
Jefferson City, Missouri




                                                5
